Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 1 of 9 PageID 155



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

DAVID AARON JACOBS,

     Plaintiff,

v.                                       Case No: 5:20-cv-231-Oc-39PRL

J.M. HENGER, WARDEN, et al.,

     Defendants.


                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, David Aaron Jacobs, a federal inmate proceeding

pro se, initiated this action on May 20, 2020, under the “mailbox

rule,” by filing a Bivens1 complaint against the Federal Bureau of

Prisons and two Wardens in their official capacities (Doc. 1).

Plaintiff seeks to proceed as a pauper (Doc. 2). Finding his

complaint deficient, the Court directed Plaintiff to submit an

amended complaint, see Order (Doc. 5), which Plaintiff has done.

Plaintiff’s amended complaint (Doc. 6; Am. Compl.) is now before

the Court for initial screening under the Prison Litigation Reform

Act (PLRA), 28 U.S.C. § 1915(e)(2)(B) (requiring a district court

to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

may be granted).




     1 Bivens v. Six Unknown Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 2 of 9 PageID 156



     In his amended complaint, Plaintiff names three Defendants:

Warden J.M. Henger, Associate/Acting Warden C. Rijos, and Officer

Munn.    See   Am.   Compl.   at   2-3.   He   alleges     Defendants     were

deliberately indifferent to his serious medical needs beginning on

March 10, 2020. Id. at 3-4. According to Plaintiff, the prison’s

COVID-19 lockdown procedures prevented him from obtaining regular,

non-emergent    blood   pressure    checks     for   his   chronic      severe

hypertension, landing him in the hospital with “cardiac events” at

least five times between March 10 and May 31, 2020. Id. at 13-14,

16, 18, 20, 22.2 Plaintiff asserts that each time he returns from

the hospital, per prison policy, he is required to spend fourteen

days in a quarantine unit, which further “endanger[s] [his] life

and health because of the . . . difficulty in obtaining medical

help while in isolation.” Id. at 15, 19.

     Plaintiff also alleges he has difficulty summoning immediate

help when he experiences chest pains because the medical distress

buttons inside all cells do not work. Id. at 15, 19. As an example,

Plaintiff says that on April 25, 2020, he waited forty minutes

before a staff member, Defendant Munn, recognized his emergency

and arranged for his transport to the medical department. Id. at




     2Notably, the last hospitalization, on May 31, 2020, occurred
after Plaintiff filed his original complaint on May 20, 2020.


                                     2
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 3 of 9 PageID 157



16.3 Plaintiff asserts that all staff know the medical distress

buttons have been inoperable for two years. Id. at 17.

                          Exhaustion Under the PLRA

      The PLRA provides, “[n]o action shall be brought with respect

to prison conditions . . . until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of

available      administrative     remedies     is   “a   precondition   to    an

adjudication on the merits.” Bryant v. Rich, 530 F.3d 1368, 1374

(11th Cir. 2008). See also Jones v. Bock, 549 U.S. 199, 211 (2007).

While “the PLRA exhaustion requirement is not jurisdictional[,]”

Woodford v. Ngo, 548 U.S. 81, 101 (2006), “exhaustion is mandatory

. . . and unexhausted claims cannot be brought,” Pavao v. Sims,

679 F. App’x 819, 823 (11th Cir. 2017) (per curiam) (citing Jones,

549 U.S. at 211). The Supreme Court has held “the PLRA . . .

requires proper exhaustion,” which means a prisoner must grieve

his issues in compliance with the agency’s procedural rules, so

the   agency    has   a   “full   and   fair   opportunity”    to   address   a

prisoner’s issues on the merits. Woodford, 548 U.S. at 90, 93.

      “[F]ederal prisoners suing under Bivens . . . must first

exhaust inmate grievance procedures just as state prisoners” suing




      3The April 25th incident did not require a trip to the
hospital, though, after experiencing chest pains again two days
later, Plaintiff was sent to the hospital, where he was diagnosed
with having suffered a “non-stem” heart attack. Am. Compl. at 16-
17.
                                        3
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 4 of 9 PageID 158



under § 1983 must do. Porter v. Nussle, 534 U.S. 516, 524 (2002);

see also O’Brien v. Seay, 263 F. App’x 5, 8 (11th Cir. 2008)

(recognizing the PLRA exhaustion requirement applies to Bivens

claims). To properly exhaust administrative remedies, a federal

prisoner must complete a multi-tiered system as set forth in the

Bureau of Prison’s (BOP’s) Administrative Remedy Program (ARP).

See 28 C.F.R. §§ 542.13-542.18; Okpala v. Drew, 248 F. App’x 72,

73 (11th Cir. 2007) (citing Alexander v. Hawk, 159 F.3d 1321, 1324

(11th   Cir.     1998))    (explaining     the    process    to    exhaust

administrative remedies within the BOP).

     First, except as to “sensitive issues,” a prisoner must

attempt an “informal resolution” by timely submitting form BP-8 to

prison staff. See 28 C.F.R. § 542.13(a), (b); O’Brien, 263 F. App’x

at 8. Second, a prisoner must seek relief from the Warden by timely

submitting an Administrative Remedy Request using form BP-9. 28

C.F.R. § 542.14(a); O’Brien, 263 F. App’x at 8. Third, if an inmate

is unsatisfied with the Warden’s response, he must timely submit

an Appeal to the Regional Director on form BP-10. 28 C.F.R. §

542.15(a); O’Brien, 263 F. App’x at 8. Finally, to complete the

appeal process, a prisoner must timely submit an Appeal to the

General Counsel on form BP-11. 28 C.F.R. § 542.15(a); O’Brien, 263

F. App’x at 8.

     Section 542.18 prescribes response times at each level of the

process: 20 days for the Warden; 30 days for the Regional Director;

                                    4
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 5 of 9 PageID 159



and 40 days for General Counsel. 28 C.F.R. § 542.18. Response times

may be extended upon written notice to the prisoner. Id. Because

of the multi-tiered BOP exhaustion process, “[c]omplete exhaustion

. . . may take over five months . . . .” Forde v. Miami Fed. Dep’t

of Corr., 730 F. App’x 794, 798 (11th Cir. 2018).

     Prisoners are not required to “specially plead or demonstrate

exhaustion in their complaints.” See Jones, 549 U.S. at 216.

Nevertheless,    when    a   prisoner’s     failure    to   exhaust     his

administrative remedies is apparent on the face of the complaint,

a district court may dismiss the complaint under the PLRA for the

prisoner’s failure to state a claim. Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (“A complaint may be dismissed if an

affirmative defense, such as failure to exhaust, appears on the

face of the complaint.”).

     As is evident on the face of Plaintiff’s amended complaint,

he has failed to exhaust his administrative remedies. In his

amended complaint, Plaintiff explains his exhaustion efforts. See

Am. Compl. at 31-32. He claims he lodged two complaints, only one

of which pertains to his alleged deliberate indifference claim.

Id. at 31.4 Plaintiff says he initiated the grievance process on

April 19, 2020, at the institution level. Id. at 31-32. He appealed




     4 Plaintiff also grieved the denial of his request to be
released to home confinement under 18 U.S.C. § 3582(c)(1)(A)
(compassionate release). See Am. Compl. at 21, 31.
                                    5
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 6 of 9 PageID 160



the decision to the office of the Regional Director. Id. at 32.

Plaintiff does not specify the date on which he submitted his

appeal, but he says the office of the Regional Director had until

June   8,   2020,    to   respond.    Id.    Plaintiff   filed   his   original

complaint on May 20, 2020 (Doc. 1), before he received a response

to his appeal and before the response time had even expired. Thus,

accepting Plaintiff’s allegations as true, he did not exhaust his

administrative remedies before pursuing judicial relief.                   See,

e.g., Smith v. Terry, 491 F. App’x 81, 83 (11th Cir. 2012)

(recognizing        an    inmate     fails    to   properly      exhaust   his

administrative      remedies   when    he    initiates   his   lawsuit   before

receiving a response or waiting for the response time to expire);

Okpala, 248 F. App’x at 73 (holding the district court properly

dismissed the plaintiff’s complaint under 28 U.S.C. § 1915A because

it was clear “from the face of the complaint” that the prisoner

did not await a response to his last grievance before initiating

his Bivens action).

       Plaintiff asks the Court to excuse his failure to exhaust by

suggesting he did not receive a timely response to his grievance

or appeal (he does not specify which one) and stating the grievance

process is not “capable of addressing [his] claims.” Am. Compl. at

33. Even if the office of the Regional Director never responded to

Plaintiff’s appeal or did not timely respond, Plaintiff admittedly

did not complete the appeal process under the ARP because he did

                                        6
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 7 of 9 PageID 161



not appeal to the office of General Counsel, nor did he allow time

to do so before filing his original complaint.5

     Plaintiff states, “At that time [June 8, 2020], [he] became

dissatisfied with the [ARP],” so he decided to pursue judicial

remedies instead. Am. Compl. at 32. Being dissatisfied with a

prison’s grievance procedure does not entitle a prisoner to bypass

those procedures. Indeed, under the ARP, as with most grievance

procedures, an inmate’s dissatisfaction with a response at one

level is an anticipated reaction that drives the multi-tiered

approach to prisoner complaints. See, e.g., 28 C.F.R. § 542.15(a)

(“An inmate who is not satisfied with the Warden’s response … [or]

the Regional Director’s response may submit an Appeal . . . .”).

See also Farinas v. Kane, No. CV 319-008, 2019 WL 1104187, at *2

(S.D. Ga. Feb. 8, 2019), report and recommendation adopted, No. CV

319-008,   2019   WL   1102214   (S.D.   Ga.   Mar.   8,   2019)   (“Federal

regulations provide the procedure for federal inmates to exhaust

administrative remedies, including submission of grievances and

appeals by prisoners who are dissatisfied with a response to a

grievance.”).




     5 Even if Plaintiff filed an appeal with the office of General
Counsel after he filed his original complaint, under the PLRA, he
would not have properly exhausted his claims. See 42 U.S.C. §
1997e(a). See also Pavao, 679 F. App’x at 825 (declining to
consider the prisoner’s post-complaint exhaustion efforts because
“efforts to exhaust after filing [a] complaint are not relevant”
under the PLRA).
                                    7
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 8 of 9 PageID 162



      Additionally, the absence of a response at any level does not

constitute “de facto exhaustion.” See Am. Compl. at 33. On the

contrary, the ARP explicitly provides, “[a prisoner] may consider

the absence of a response [at any level of the process] to be a

denial.” 28 C.F.R. § 542.18. See also Pavao, 679 F. App’x at 825-

26 (holding the prisoner failed to demonstrate “unavailability” of

the grievance procedure simply because he did not receive a

response at one level given the administrative procedures provide

that, under such a circumstance, a prisoner may proceed to the

next step of the process). Finally, a prisoner’s subjective belief

that the grievance process cannot adequately address his claims

does not operate as a waiver of the exhaustion requirement. See

Higginbottom v. Carter, 223 F.3d 1259, 1261 (11th Cir. 2000)

(“[T]he exhaustion requirement cannot be waived based upon the

prisoner’s belief that pursuing administrative procedures would be

futile.”).

      On the face of his amended complaint, it is apparent Plaintiff

did not exhaust his administrative remedies in compliance with the

ARP   before    initiating       his    federal    claim   in   this   Court.   See

Woodford,      548   U.S.   at    90.    Because    exhaustion    is   mandatory,

Plaintiff’s failure to exhaust his remedies is fatal to his claim.

See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory

exhaustion statutes like the PLRA establish mandatory exhaustion

regimes, foreclosing judicial discretion.”); Woodford, 548 U.S. at

                                          8
Case 5:20-cv-00231-BJD-PRL Document 7 Filed 06/25/20 Page 9 of 9 PageID 163



85 (“Exhaustion is no longer left to the discretion of the district

court,    but   is   mandatory.”).   Thus,   the   Court    will   dismiss

Plaintiff’s case without prejudice subject to his right to refile

his claims after properly exhausting them.

     Accordingly, it is

     ORDERED:

     1.    This case is DISMISSED without prejudice.

     2.    The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 25th day of

June 2020.




Jax-6
c:    David Aaron Jacobs




                                     9
